Title: To Benjamin Franklin from John Paul Jones, 18 April 1780
From: Jones, John Paul
To: Franklin, Benjamin


Hond. and dear Sir,
Passy April 18th. 1780
Before I sailed from the Isle of Groa on my late expedition I gave written Orders to every Captain under my command, with proper signals of Reconnoissance and three points of Rendezvous in letters sealed up one within another, to be Opened only in case of necessity.— After every necessary arrangement had been made for the departure of my proper squadron, the Commanders of the Privateers the Monsieur and the La Grandville came on Board the Bon homme Richard and asked my leave to accompany me. They had my permission to sail in company with the squadron; but as they had come under no agreement to continue in company and to act under my Orders, I neither gave them signals of Reconnoissance nor points of Rendezvous. I did not consider that I had any authority over them.
The Monsieur seperated from me immediately after I had passed the entrance of the Channel, & the La Grandville seperated from me a few days afterwards on the Coast of Ireland.— They have a right to share in the Prizes that were taken while they were present with the squadron; but any claim in behalf of the La Grandville &c. to prizes that were taken by the squadron after they had seperated from it appears altogether Unreasonable and cannot I believe be admitted by the Rules of any Flag whatsoever.
I am with great esteem and profound respect Sir Your most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. &c. &c. 
Notation: J.P. Jones L’orient April 18. 80
